DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.  The applicant points out the following:
Claims 1-4, 6, 12-15, and 17-21 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Applicant respectfully disagrees. In particular, Applicant notes that the rejections fail to analyze the claims pursuant to MPEP § 2163(I)(B), which states that there is no in haec verba requirement and that claim amendments may be supported "through express, implicit, or inherent disclosure." Furthermore, Applicant believes that many of the issues identified by the Office Action are the result of an unintended interpretation of elements of the claims. 

The applicant needs to understand that relationships between disclosed elements that were not originally disclosed are not “express, implicit, or inherent” to the applicant’s disclosure.  If the applicant wants to avoid “unintended” interpretations, then the applicant should write claims which cover embodiments that were originally disclosed instead of writing claims that create new relationships, that were not disclosed, between the claimed elements.
With respect to the first written description issue, the applicant’s interpretation that the “system” referred to in paragraph 70 and 73 is system 504 is impossible.  Figure 5 shows that the system 504 that inserts validator node, as described in paragraph 65, is a separate device from validator node device 502.  Therefore the system that includes the validator node referred to in paragraphs 70 and 73 cannot be interpreted as system 504.  There is no support for a single device that both inserts the validator node and then executes the functions of the validator node as presently claimed.  The applicant’s remark that the validator node has been amended to be a component of the system misses the point of the rejection because the rejection is stating that there is no disclosure that the same device inserts and executes the validator node.  Including the validator node in a “system” does nothing to fix the problem.
With respect to the second and third written description issues, the applicant has amended the claims so the previous rejections are moot.  However, the new language clearly redefines the first condition in way that was not disclosed by the applicant.  The applicant’s disclosed first condition is a period of time that elapses, after which resources that are held are released to the merchant.  The applicant is not claiming this first condition.  Instead, the claims have introduced a condition, that when completed, transfers a portion of the resources from the customer to be held by the system.  The applicant did not disclose any condition that must be completed before a portion of resources is transferred from the storage location of the customer.  Additionally, the applicant did not disclose a “a first condition triggering the system to hold a portion of resources for a predetermined period of time”.  The applicant did not disclose the system holding the resource as being conditional upon anything.  See paragraph 74.
The rejections based on 35 USC section 112b are withdrawn based on the applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 12-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system (claims 1 and 18) and method (claim 12) for managing a transfer of financial resources in response to an exchange of goods or services (see paragraphs 67 and 68). The abstract idea is the basic financial concept of implementing an escrow until conditions of a transaction are met.  This judicial exception is not integrated into a practical application because the applicant’s invention claims and discloses generic computing elements which perform the claimed limitations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims cover inserting a validator node into a distributed trust network however the applicant has not disclosed any technical details of how the validator node is inserted, how it generates protocols, or how it implements protocols to determine that the conditions are met.  The applicant’s invention implements a computer generically to perform these limitations without disclosing any specific computing technology.  The dependent claims do not change the analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 12-15, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 12, and 18 feature the following limitation:
in response to receiving the request, generate, via the validator node, a protocol for monitoring and executing the conditional resource transfer according to the first condition and the second condition;

The breadth of the claims 1, 12, and 18 covers a method and system where a validator node is inserted into a network and the validator node generates a protocol for monitoring and executing a conditional resource transfer according to a first and second condition.  Paragraph 70 states that the protocol is generated in a platform-specific language tailored for specific distributed network environments and that only properly formatted protocols may be executed with a respective network environment.  Paragraph 71 explains that intermediate code portions for performing functions would have to be compiled into specific code for a particular platform or computing language and that the system uses the platform-agnostic intermediate formats to readily generate protocols for specific platform environments.  Paragraph 72 defines the generated a protocol as a smart contract for executing the conditional resource transfer between the users in the distributed network.  The applicant does not provide any technical description of how the applicant’s invention is able to generate smart contracts which manage electronic resource transfers on various platforms.  
The amount of guidance or direction to enable the invention is inversely related to the amount of knowledge in the art and the predictability in the art (see section 2164.03 of the MPEP).  In this case the applicant has not provided any guidance as to how the validator node generates smart contracts.  Paragraph 70-72 detail the challenges but they do not provide any amount of direction for those skilled in the art trying to implement the validator node which creates the protocols that implement smart contracts on any type of platform.  The applicant’s disclosure expects those skilled in the art to come up with the details on how the system will take the disclosed platform-agnostic formats and develop the functionality that will transform these formats into “the specific code for a particular platform or computing language”.  Such an expectation sets up an unreasonable quantity of experimentation needed to make or use the invention because the applicant is relying on those skilled in the art to implement the technical details.  The applicant’s disclosure is about the details of the financial transaction and not the technical details that are necessary according to paragraph 70-72 of the applicant’s invention.  The applicant failed to address the technical challenges laid out by the applicant’s disclosure for how the claimed protocol would be generated.  

Claims 1-4, 6, 12-15, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
Claim 1 features the following limitations:
the processing device is configured to execute the computer-readable program code to: insert the validator node to the distributed trust computing network;
in response to receiving the request, generate, via the validator node, a protocol for monitoring and executing the conditional resource transfer according to the first condition and the second condition; Appl. No.: 16/800,173 Amdt. Dated: April 22, 2022 Reply to Office Action of January 24, 2022 Page 4 of 14 
determine, via the validator node, that the first condition has been completed;

Claim 18 features the following limitations:
the computer-readable instructions, when executed by a processing device, cause the processing device to: insert a validator node to the distributed trust computing network, the validator node being configured to generate protocols for monitoring and executing conditional resource transfers, wherein a system comprises the processing device and the validator node;
in response to receiving the request, generate, via the validator node, a protocol for monitoring and executing the conditional resource transfer according to the first condition and the second condition; Appl. No.: 16/800,173 Amdt. Dated: April 22, 2022 Reply to Office Action of January 24, 2022 Page 4 of 14 
determine, via the validator node, that the first condition has been completed;

Claims 1 and 18 are both claiming instructions executed by a single processing device.  The applicant did not disclose that the same device is not both inserting validator nodes and performing the actions of the validator nodes as presently claimed in claims 1 and 18.  Paragraph 65 of the applicant’s disclosure states that system 504 inserts the validator node into the distributed network environment comprising one or more nodes.  In paragraphs 67 and 73, the applicant states that the inserted validator node then monitors, manages, and then executes resource transfers.  Paragraph 70 and 73 refer to the validator node as being part of “the system” but this system is clearly different than system 504.  As shown in Figure 5 and described in paragraph 65, system 504 is a separate node than validator node 502.  Therefore, the validator node may be part of some sort of generic “system” but it is clearly not part of system 504.  The claim requires the device which inserts the validator node to execute the validator node.  This is clearly contrary to what is happening in Figure 5.  The “system” referred to in paragraphs 70 and 73 is not defined and it would not make any sense to interpret such a “system” as system 504 because such an interpretation would be a contradiction to what is shown in Figure 5 and disclosed in paragraph 65.

Written Description Issue #2
Claims 1, 12, and 18 feature the following limitations:
a first condition triggering the system to hold a portion of resources for a predetermined period of time and, after the predetermined period of time, release the portion of the resources to the second storage location associated with the merchant providing the product to the customer;
 in response to the first condition having been completed, transfer, from the first storage location associated with the customer, the portion of the resources and hold the portion of the resources;

The following is paragraph 77 of the applicant’s disclosure:
[0077] In a specific example, a conditional resource transfer is requested between a first user and a second user, wherein the first user is a customer, and the second user is a business or merchant. The first user is transferring resources to the second user in exchange for a product, good, service, or the like. In this example, the conditional resource transfer defines a first condition wherein a portion of the resources are held by the system for a predetermined period of time, wherein after the predetermined period of time, the portion of the resources is released to the second user. A second, alternative condition is also defined, wherein, the portion of resources is instead returned to the first user should the purchased product, goods, or service fail, malfunction, or the like before the predetermined period of time of the first condition is complete. In response, a validator node generates a smart contract protocol for executing the conditional resource transfer between the users according to the defined conditions, wherein the resource is directed to a resource storage location depending on the conditions met.


Paragraph 77 defines the first condition as a predetermined period of time elapsing, after which a portion of resources held by the system is released to the second user.  The applicant did not disclose any condition that triggers a system to hold a portion of resources for a predetermined period of time.  The applicant did not disclose that any condition is completed for the resources to be held by the system.  The applicant did not disclose that the holding of resources by the system is based on any condition as currently claimed.  Paragraph 74 states that the validator node holds resources until conditions are completed.  It appears that the applicant’s system can hold resources until a condition is met but this holding is not disclosed as being triggered by a condition or occurring after a condition; rather the holding happens, as disclosed, until the first or second conditions is met.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-15, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2016/0260171 by Ford et al.
As to claim 1, Ford teaches a system for generating protocols for conditional resource distribution, the system comprising: a memory device with computer-readable program code stored thereon (paragraph 57); a communication device connected to a distributed trust computing network comprising decentralized nodes that store a distributed register (Figure 1); a validator node configured to generate protocols for monitoring and executing conditional resource transfers (paragraph 95 Escrow role); a processing device (paragraph 57), wherein the processing device is configured to execute the computer-readable code to: insert the validator node into the distributed trust network (Figure 1 and paragraph 95, nodes which implement escrow role); receiving a request for a conditional resource transfer between a first storage location associated with a customer and a second storage location associated with a merchant providing a product to the customer (paragraph 103), the conditional resource transfer defining: a first condition triggering the system (paragraph 103, the reception of the message by the escrow triggers it to hold funds) to hold a portion of resources for a predetermined period of time (paragraph 103, timeout period) and, after the predetermined period of time, release the portion of the resources to the second storage location associated with the merchant providing the product to the customer (paragraphs 103 and 108), and a second condition wherein the system returns the portion of resources to the first storage location associated with the customer if the product at least one of fails or malfunctions before the predetermined period of time has elapsed (paragraphs 105, 107, and 108, the Buyer Rejection indicates a product failure); in response to receiving the request, generate, via the validator node, a protocol for monitoring and executing the conditional resource transfer according to the first and second condition (paragraph 103-108); in response to the first condition being completed, transfer from the first storage location associated with the customer, the portion of resources and hold the portion of resources (paragraph 103); determine, while holding the resources, whether the period of time has elapsed (paragraphs 103 and 108, the timeout period); determining, while holding the resources, whether an indication that the product has at least one of failed or malfunctioned has been received (paragraph 107); in response to determining that the predetermined period of time has elapsed and that the indication that the product has at least one of failed or malfunctioned has not been received, release the portion of the resources to the second storage location associated with the merchant providing the product to the customer (paragraph 108); and in response to determining that the predetermined period of time has not elapsed and that the indication that the product has at least one of failed or malfunctioned has been received, return the portion of the resources to the first storage location associated with the customer (paragraph 107).
As to claim 2, see Figure 2 and corresponding disclosure which shows the protocol.
As to claim 3, the invention uses a blockchain which is permissioned.
As to claim 4, see Figure 2.
As to claims 12-15 and 18, 19, 21, and 22 they are rejected for the same reasoning as claims 1-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0260171 by Ford et al. in view of U.S. Patent Application Publication Number 2009/0248563 to Deasy et al.
As to claims 6, 17, and 20, Ford teaches the subject matter of the independent claims however Ford does not suggest and initial resource transfer prior to the escrow.
Deasy teaches the concept of requiring a non-refundable deposit prior to establishing an escrow (paragraph 55).
It would have been obvious to those of ordinary skill in the financial transaction management art at the time of the applicant’s filing to combine the teachings of Ford regarding managing escrows with the teachings of Deasy regarding an initial deposit because such a deposit would not affect the operation of the system of Ford and demonstrate a good faith effort on behalf of the purchaser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442